Title: To James Madison from Louis-André Pichon, 28 November 1803 (Abstract)
From: Pichon, Louis-André
To: Madison, James


28 November 1803, Georgetown. Having had occasion to tell JM of the measures he has taken relative to the French ship Nancy that touched at Charleston lately with letters of marque, causing complaints from the port collector, now encloses extracts, numbered 1, 2, and 3, from his correspondence on the matter with the French commissary at Charleston. Enclosure no. 4 is an extract from a letter written to him by the commissary last summer relative to the arming of a British corsair at Charleston. Spoke with JM about this when they discussed the Nancy. At the same period the French frigate Poursuivante put into port at Charleston at the request of the French agent there. The American ship Cotton Planter, taken by the frigate as a prize on the high seas while engaged in commerce contrary to U.S. laws and unprovided with American papers, was in a situation that would have made its fate very uncertain if it had been taken into a French port. Since this fact is unlikely to have come to the knowledge of the president of the U.S., he believed the occasion proper for recalling it.
 

   
   RC and enclosures (DNA: RG 59, NFL, France, vol. 1). RC 2 pp.; in French. For enclosures, see nn. 2 and 3.



   
   See JM to James Simons, 18 Nov. 1803, and n. 6.



   
   The enclosures (6 pp.; in French) are extracts from Pichon to Simon-Jude Chancognie, interim French commissary for Charleston, 4 Vendémiaire an XII (27 Sept. 1803), advising Chancognie to retrieve the Nancy’s letters of marque, which had been issued by General Frécinet; Pichon to Chancognie, 10 Brumaire an XII (2 Nov. 1803), stating that the owner of the Nancy had written Pichon that Chancognie had taken back the letters as ordered, discussing the uncertainty of Frécinet’s authority to issue such credentials, and advising Chancognie to send the ship, should it disarm, to a French port to regularize its status; and Pichon to Jean-François Soult, French commissary for commercial relations for the state of South Carolina, 1 Frimaire an XII (23 Nov. 1803), deploring the continued presence of the Nancy in U.S. waters and the actions of the captain, including the illegal arming of the ship at Charleston, and ordering Soult to retrieve the Nancy’s papers immediately.



   
   Pichon enclosed a copy of a 29 Thermidor an XI (17 Aug. 1803) letter from Chancognie (2 pp.; in French; docketed by Wagner) complaining that the Experiment, Captain Higgs, after unloading a cargo of blacks on the coast of Georgia, entered the port of Savannah and was ordered to Kingston, Jamaica. The captain and a Savannah merchant named Mitchell ordered the ship to stop at Charleston, where they bought and loaded four cannon and various naval munitions and enlisted forty men. They encountered no difficulties in doing so, and the Experiment continued its voyage on 15 Aug. 1803.


